I concur in the judgment and generally in the opinion of the presiding justice. It is admitted by respondents that "where a third person has knowledge of a lawful contract existing between employer and employee, to induce such employee to break his contract, is actionable whether done in good faith or not." Assuming that to be the law, we must hold that the complaint — while admittedly imperfect — is sufficient as against a general demurrer. It does appear, as pointed out in the main opinion, that defendants had knowledge of the contract, although it is to be regretted that such fact was not explicitly alleged. That the contract between plaintiff and its employees was and is lawful, of course, does not admit of doubt. And that it sufficiently appears that defendants have not only conspired together for the purpose of inducing the employees to break such contract, but are actually engaged in the effort to induce them to discontinue and abandon their employment, I think cannot be successfully controverted. In my opinion, there is much of surplusage in the complaint and I feel satisfied that it is open to attack on the ground of uncertainty in certain particulars. But we are called upon to deal with the single question whether it states facts sufficient to constitute a cause of action. Accepting the law applicable to the case as stated by respondents themselves, it seems to me we must hold the complaint sufficient. In considering the case, it is not improper to notice that the conduct of respondents relates not only to those artisans in the east who have contracted to work, but have not yet entered upon their employment, but it has reference also to the employees who were actually engaged in carrying out the terms of their employment. While it might be doubted whether the allegations of the complaint are sufficient as to those who have not entered upon their employment, there is no such doubt of the sufficiency of the complaint as to the other class.
I may add that, in my opinion, the situation does not call for a discussion of the rule applicable to instances of employment at will. It appears that the workmen herein *Page 571 
were employed for the season of 1917 and 1918. While the number of months of the season is not specified, I think we have a right to assume that it was for a longer period than one month, and that its exact duration was capable of ascertainment and proof. It is true that there was another agreement that the employees would not abandon their work until certain advancements had been restored to plaintiff and that they would give seven days' notice of their intention to quit, but this was not inconsistent with the terms of the contract requiring them to work during the season of 1917 and 1918.
Of course, there is no intention herein to question "the right of workingmen to organize a union of their craft for the purpose of improving the working conditions of the members of such organization, and to maintain such improved conditions by peaceful means," but we have to take the complaint as we find it, and it appears therein that defendants are violating the law, which is enacted for the protection of all classes; and whether the allegations can be proved or not, we must hold them sufficient to require an answer.
Hart, J., concurred.